RE: APPOINTMENTS TO THE REAL ESTATE COMMISSION
THE ATTORNEY GENERAL HAS RECEIVED YOUR REQUEST FOR AN OPINION REGARDING THE GOVERNOR'S RECENT APPOINTMENTS TO THE REAL ESTATE COMMISSION. WITH REGRET, WE WILL NOT BE ABLE TO FURNISH SUCH AN OPINION. AN INDIVIDUAL'S QUALIFICATIONS FOR OFFICE ARE DETERMINED BY A FACTUAL INQUIRY. BY LONG-STANDING POLICY, THIS OFFICE MAY ONLY ADDRESS PURE QUESTIONS OF LAW. IT WOULD NOT BE APPROPRIATE FOR THIS OFFICE TO ADJUDICATE AN INDIVIDUAL'S RIGHT TO BE APPOINTED TO OFFICE BASED ON A GIVEN SET OF FACTS.
WHILE THIS IS ONLY MY INFORMAL LEGAL VIEW, THERE DOES NOT APPEAR TO BE ANYTHING IN 59 O.S. 858-201 (1990) WHICH PROHIBITS THE APPOINTMENT OF MORE THAN ONE REPRESENTATIVE FROM A REAL ESTATE SCHOOL IF THEY POSSESS THE OTHER QUALIFICATIONS, I.E. (1) BE AN OKLAHOMA RESIDENT AT LEAST 3 YEARS PRIOR TO HIS OR HER APPOINTMENT, (2) BE A LICENSED REAL ESTATE BROKER, AND (3) SHALL HAVE HAD AT LEAST 5 YEARS ACTIVE EXPERIENCE AS A BROKER. I HOPE THESE INFORMAL OBSERVATIONS MAY BE OF SOME HELP TO YOU.
(THOMAS L. SPENCER)